Citation Nr: 1229862	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  03-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a disability evaluation in excess of 10 percent for hypertension, to include entitlement to a separate disability evaluation for left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from October 1975 to December 1975 and from January 1982 to June 1991.  He had service in the Southwest Asia Theater of Operations from November 25, 1990, to April 22, 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In August 2010, the Board issued a decision denying the claims of entitlement to service connection for a low back disorder, a disability evaluation in excess of 10 percent for hypertension, left ventricular hypertrophy and an effective date prior to February 8, 2002, for the award of a 10 percent disability rating for hypertension, left ventricular hypertrophy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2011, the Court granted a joint motion for remand submitted by the parties and remanded the issue currently on appeal back to the Board for further evidentiary development.  The remaining issues denied by the Board in August 2010 were not appealed and should be left undisturbed.  The Board subsequently remanded the Veteran's claim for further evidentiary development in July 2011.  

The issue of the appropriate disability evaluation to assign to the Veteran's separately rated left ventricular hypertrophy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by a systolic blood pressure predominantly below 200 and a systolic blood pressure predominantly below 110.  

2.  The Veteran's left ventricular hypertrophy, while only present on an intermittent basis, is a manifestation of his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2011).  

2.  The criteria for establishing entitlement to a separate disability evaluation for left ventricular hypertrophy have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in letters dated March 2002 and July 2007.  While all necessary notice was not provided to the Veteran prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received numerous VA medical examinations, including an examination as recent as August 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its July 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that additional treatment records were incorporated into the claims file.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

Service connection for hypertension was originally granted in a November 2000 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7101, effective as of November 24, 1999.  This grant of service connection included a diagnosis of left ventricular hypertrophy.  VA received a claim from the Veteran in February 2002 seeking a higher disability evaluation.  In a September 2002 rating decision, the Veteran's disability evaluation was increased to 10 percent under Diagnostic Code 7101, effective as of February 8, 2002 - the date of receipt of his claim.  The Veteran appealed this decision to the Board in June 2003.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination for his hypertension in April 2002.  It was noted that the Veteran's hypertension was diagnosed in 1986.  The Veteran described symptomatology of headaches and flushing.  The Veteran's blood pressure was taken three times, revealing first a systolic blood pressure of 150 millimeters of mercury (mm hg) and a diastolic blood pressure of 90 mm hg (150/90).  Subsequent readings were 140/90 and 150/90.  The Veteran was diagnosed with arterial hypertension that was presently under treatment.  

A VA heart examination was also performed in August 2002.  Blood pressure readings were 130/80, 135/80 and 135/80.  A chest X-ray from April 2002 was reviewed, revealing adequate heart size and configuration.  The Veteran was again diagnosed with arterial hypertension, under treatment.  He was also noted to have a complete right bundle branch block by electrocardiogram (ECG).  However, the examiner concluded that there was no evidence of left ventricular hypertrophy by ECG or by 2D echocardiogram at this time.  The examiner further concluded that the Veteran's complete right bundle branch block was not secondary to, nor did it have any relationship to, his service-connected arterial hypertension.  

The Veteran was afforded an additional VA examination for his hypertension in May 2004.  It was noted that the Veteran was diagnosed with arterial hypertension in 1998.  The Veteran reported fluctuating levels of his blood pressure, with it sometimes being high and occasionally being normal.  Blood pressure readings were 160/110, 160/106 and 146/100.  The Veteran was diagnosed with uncontrolled arterial hypertension that was currently under treatment.  Exogenous obesity was also diagnosed at this time.  

Subsequent VA outpatient treatment records reflect numerous blood pressure readings that have been taken throughout the pendency of this claim.  According to an October 2004 record, the Veteran's blood pressure was 131/75.  In March 2005, the Veteran's blood pressure was 118/80, 130/80 and 131/75.  The Veteran's blood pressure was recorded to be 127/83 in August 2006.  A blood pressure reading taken in May 2007 ECG was noted to be 118/74.  Readings taken in December 2007 were noted to be 148/88 and 130/78, while a May 2008 reading was 133/84.  

A chest X-ray was taken in May 2007.  While the Veteran reported a history of left ventricular hypertrophy, there was no radiographic evidence of any cardiopulmonary abnormalities at this time.  A December 2008 VA outpatient treatment record also notes a blood pressure of 121/72.  His blood pressure was also recorded as 126/76 in January 2009 and 130/76 in July 2009.  

Another VA examination was performed in September 2009, revealing the Veteran's blood pressure to be 138/84.  An ECG revealed a normal sinus rhythm, a right bundle branch block, a left anterior fascicular block and a left ventricular hypertrophy with widening of the electrocardiographic wave representing ventricular depolarization (QRS).  The examiner diagnosed the Veteran with controlled hypertension and left ventricular hypertrophy by ECG.  It was noted that the Veteran suffered from no complications secondary to his hypertension.  The examiner opined that this resulted in no significant occupational effects or effects on the Veteran's usual daily activities.  It was also noted that the Veteran had multiple risk factors due to his morbid obesity, diabetes mellitus type 2 and the fact that he was a chronic smoker for more than 35 years.  

Subsequent VA outpatient treatment records reflect similar blood pressure readings.  His blood pressure was 117/74 in November 2009, 124/74 in April 2010, 115/59 in August 2010, 116/72 in January 2011, 119/74 in April 2011, 159/75 in August 2011 and 107/59 in September 2011.  

The Veteran was afforded an additional VA examination for his hypertension in August 2011.  The Veteran reported adequate compliance with his oral medications and a low sodium diet.  He described his blood pressures at home as systolics between 120 and 130 and diastolics between 80 and 90.  However, he reported that systolics could reach 180 and diastolics could reach 90, but this was usually associated with stressful days at work.  Blood pressure readings were taken three times, and were 143/80, 142/83 and 143/82.  The examiner diagnosed the Veteran with arterial hypertension with complications of left ventricular hypertrophy.  The examiner explained that left ventricular hypertrophy was neither a symptom nor a separate disability from that of hypertension, but rather a manifestation that was a common finding in patients with hypertension.  The examiner further explained in an October 2011 addendum that this increase in wall mass predominantly resulted from a chronic increase in afterload of the left ventricle caused by hypertension, although there was a genetic component as well.  While the examiner noted that this condition increased the incidence of heart failure and other disorders, a new echocardiogram from September 2011 revealed a left ventricle without hypertrophy.  

The August 2011 VA examination reported also notes that hypertension did affect the Veteran's occupation and usual daily activities due to decreased stamina.  However, the examiner opined that the Veteran was able to obtain, perform and secure gainful employment.  The examiner also explained that the Veteran suffered from morbid obesity and highly suspected sleep apnea.  ECG also reported dilated right ventricle and suspected pulmonary hypertension.  The examiner explained that this was not related to the Veteran's arterial hypertension.  All of these disorders were noted to be important risk factors that contribute to easy fatigue, dyspnea and decreased stamina, but the degree of contribution of each separate factor would require mere speculation.  

Finally, the Veteran has submitted private studies performed by the Arango Professional Group in February 2012.  Testing revealed no evidence of significant obstructive disease, normal arterial flow and normal arterial diameter.  Left ventricular concentric hypertrophy was noted, but the left ventricular internal dimension was normal and the overall ventricle contractility was adequate.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected hypertension.  Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.  

The claims file fails to reflect that the Veteran has suffered from a systolic blood pressure of predominantly 200 or more during the pendency of his appeal.  In fact, the record contains no blood pressure reading of this degree, and the Veteran himself indicated that after a stressful day of work, his systolic could get as high as 180.  He did not report readings as high as 200.  As such, the Veteran has not alleged systolic blood pressure readings as high as 200.  Likewise, the record does not reflect diastolic blood pressure readings of predominantly 110 or higher.  The Board recognizes that the May 2004 VA examiner noted a diastolic blood pressure of 110.  However, the Veteran's blood pressure was taken two more times, revealing diastolic blood pressures of 106 and 100.  The remainder of the evidence of record fails to reflect diastolic blood pressure readings of 110 or higher.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hypertension is not manifested by diastolic blood pressure readings predominantly 110 or higher.  A disability evaluation in excess of 10 percent for hypertension, with left ventricular hypertrophy, is not warranted.  See id.  

However, Note (3) to Diagnostic Code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  According to the August 2011 VA examiner, left ventricular hypertrophy was a manifestation of hypertension, rather than a symptom.  While the exact difference in a symptom and a manifestation is not explained by the examiner, the Board finds that, when affording the Veteran the full benefit of the doubt, he is entitled to a separate disability evaluation for left ventricular hypertrophy as a manifestation of his service-connected hypertension.  The Veteran's left ventricular hypertrophy has been separately diagnosed throughout the pendency of the claim, which tends to suggest that it is in fact a separate disability.  

The Board recognizes that left ventricular hypertrophy has not been consistently diagnosed in this case.  However, it has been diagnosed on a number of occasions during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  However, there is presently insufficient evidence of record to assign a disability evaluation and this issue will be further discussed in the remand section below.  

The Board also recognizes that other disorders of the heart have been diagnosed, including dilated right ventricle and suspected pulmonary hypertension.  However, the August 2011 VA examiner concluded that these conditions were not related to the Veteran's service-connected hypertension.  Likewise, the August 2002 VA examiner concluded that the Veteran's complete right bundle branch block was not secondary to, nor did it have any relationship to, his service-connected arterial hypertension.  As such, separate disability ratings are not warranted for these disorders under 38 C.F.R. § 4.104.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected hypertension include elevated blood pressure.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's hypertension has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that the Veteran has been hospitalized as a result of this condition.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record does not reflect that the Veteran has alleged unemployability due to his hypertension.  In fact, the August 2011 VA examination report suggests that the Veteran is presently working, by noting that his blood pressure tended to be higher after "stressful days at work."  Therefore, further consideration of this matter is not necessary.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for hypertension must be denied.  However, when resolving all reasonable doubt in favor of the Veteran, the Board finds that his left ventricular hypertrophy should be rated as a separate disability - rather than as a mere symptom of his hypertension.  To this extent, the Veteran's claim is granted.  


ORDER

A disability evaluation in excess of 10 percent for hypertension is denied.  

A separate disability evaluation for left ventricular hypertrophy, secondary to hypertension, is warranted.  

REMAND

As noted above, the evidence of record suggests that a separate disability evaluation for left ventricular hypertrophy, as secondary to the Veteran's service-connected hypertension, is warranted.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Presently, there is insufficient evidence to determine the proper disability evaluation to assign to the Veteran's left ventricular hypertrophy.  According to a September 2011 ECG, he had an ejection fraction of approximately 50 to 55 percent.  Under Diagnostic Code 7007, a 60 percent evaluation is warranted for hypertensive heart disease associated with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.  However, left ventricular hypertrophy was not found during this ECG.  Earlier evidence of record also demonstrates that left ventricular hypertrophy has only been noticeable on an intermittent basis.  As such, it is unclear from the evidence of record what symptomatology, if any, is associated with the Veteran's intermittent left ventricular hypertrophy.  

In light of the above, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he currently suffers from left ventricular hypertrophy, and if so, what symptomatology is associated with this condition.  The RO/Appeals Management Center (AMC) should then assign the appropriate disability evaluation (or staged evaluations) based on all of the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine whether he currently suffers from left ventricular hypertrophy, and if so, what symptomatology is associated with this disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review at the time of, or prior to, the scheduled examination.  The examiner should perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's left ventricular hypertrophy.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


